DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/14/22 has been entered.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 03/14/22 and 03/15/22 are being considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Babak Akhlaghi (Registration No. 68489) on 03/25/22.
The application has been amended as follows: 
In line 16 of claim 1, “plurality of stator coils” has been changed to – a plurality of stator coils--.
In line 6 of claim 9, “the radial direction” has been changed to – a radial direction--.
In line 2 of claim 10, “the switching member” has been changed to –the switching members--.

Allowable Subject Matter
Claims 1, 3-7, 9-13 are allowed.
The following is an examiner’s statement of reasons for allowance: the record of prior art by itself or in combination with other references does not show an electric apparatus, as recited in claims 1, 3-6, 9-11 and 13, comprising: 
a housing (2); 
a brushless motor (3) accommodated in the housing (2), the brushless motor (3)  comprising: 
a stator (33); 
a rotor (32) rotatable relative to the stator (33); and 
a rotating shaft (31) rotatable together with the rotor (32); 
a fan (34) configured to generate a cooling air flow inside the housing (2); 
a sensing portion (41) configured to detect a rotated position of the rotor (32); 
a switching portion (42) for controlling a rotation of the rotor (32); and 
a circuit board (40) on which the sensing portion (41) and the switching portion (42) are mounted, 
wherein the stator (33), the fan (34), the sensing portion (41), the switching portion (42), and the circuit board (40) are arranged in the housing (2) along an axial direction of the rotor (32) in an order of the fan (34), the sensing portion (41), the circuit board (40), the switching portion (42), and the stator (33),
wherein the switching portion (42) comprises a plurality of switching members (42A-42F), the plurality of switching members (42A-42F) being arranged in a circumferential direction of the rotating shaft (31), 
wherein the brushless motor (3) further comprises a plurality of stator coils (33A), and 
wherein the plurality of stator coils (33A) is arranged alternately with the plurality of switching members (42A-42F) along the circumferential direction of the rotating shaft (31).

    PNG
    media_image1.png
    510
    753
    media_image1.png
    Greyscale

Regarding claim 7, the record of prior art by itself or in combination with other references also does not show an electric apparatus comprising, inter alia, the circuit board (40) comprises a resin part (40C) having a thermally conductive resin, wherein each of the plurality of switching members (42A-42F) is surface-mounted on the resin part of the circuit board (40), and wherein each of the plurality of switching members (42A-42F) has a length in a axial direction of the rotating shaft (31) and a length in the axial direction which is shorter than the length in the radial direction or wherein each of the plurality of switching members (42A-42F) has a length in the radial direction of the rotating shaft (31) and a length in the axial direction which is longer than the length in the radial direction.

    PNG
    media_image2.png
    585
    593
    media_image2.png
    Greyscale

Regarding claim 12, the record of prior art by itself or in combination with other references also does not show an electric apparatus comprising, inter alia, the circuit board (40) is formed with a through-hole (40D) having a circular shape and penetrating the circuit board (40) in the axial direction, the through-hole (40D) having a diameter that is larger than a diameter of the rotor (32).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                                                                                                                                                                                       

/LEDA T PHAM/           Examiner, Art Unit 2834    

/QUYEN P LEUNG/           Supervisory Patent Examiner, Art Unit 2834